Citation Nr: 0402044	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the spine and hips, to include claimed as 
secondary to service-connected residuals of a shell fragment 
wound to the left thigh. 

2.  Entitlement to service connection for a right leg/knee 
disability, to include claimed as secondary to service-
connected residuals of a shell fragment wound to the left 
thigh.

3.  Entitlement to service connection for a skin disability, 
claimed as chloracne or other acneform disease due to 
herbicide exposure.

4.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound to the left arm.

6.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound to the left thigh.

7.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound to the abdomen.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from October 1999, May 2000, and October 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The veteran 
testified before the undersigned at a hearing held at the RO 
in June 2003; a transcript of the proceedings is associated 
with the claims file.

The issues of entitlement to service connection for 
degenerative joint disease of the spine and hips, right 
leg/knee disability and chloracne, entitlement to an initial 
compensable rating for residuals of a shell fragment wound to 
the left thigh, and the issue of entitlement to an initial 
evaluation in excess of 70 percent for PTSD are REMANDED to 
the RO via the Appeals Management Center, in Washington, 
Diagnostic Code.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The sole residual of a shell fragment wound to the 
veteran's left arm is scar tissue that is asymptomatic, has 
no functional impact and causes no disfigurement.

3.  The sole residual of a shell fragment wound to the 
veteran's abdomen is scar tissue that is asymptomatic, has no 
functional impact and causes no disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a shell fragment wound to the 
left arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2001 & 2003).

2.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a shell fragment wound to the 
abdomen have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2001 & 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 1999, the RO granted 
service connection for residuals of shell fragment wounds to 
the left arm and abdomen and assigned each an initial 
noncompensable evaluation.  The veteran appealed with respect 
to these initial rating assignments, arguing that such do not 
accurately reflect the severity of his symptoms.  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the 
issues decided herein.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On the effective date of the VCAA, the veteran's claims for 
higher initial evaluations for residuals of shell fragment 
wounds to the left arm and abdomen were already pending 
before VA.

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
The Court noted, however, that the statutory purpose was to 
ensure adequate notice at a time when a claimant "...often has 
not yet identified the evidence and information relevant to 
the claim", and cited the potential for prejudice in forcing 
a claimant to overcome an adverse determination, id. at 12, 
13, and emphasizes that in that particular case the absence 
of prejudice had not been demonstrated.  The Court cited to 
four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

Thus, the Board has considered whether the veteran would be 
prejudiced by deciding these claims without remanding to the 
RO for readjudication subsequent to issuance of further VCAA 
notification.  The Board concludes that no such prejudice is 
evident in this case, for the reasons that follow.

In a letter dated March 2001, although issued relevant to 
other claims, the RO informed the veteran that the law had 
changed and explained to him the nature of VA's newly 
expanded duties to notify and assist claimants.  The RO did 
not specifically refer to the veteran's claims for higher 
initial evaluations at that time.  Regardless, as explained 
in greater detail below, the RO subsequently undertook all 
notification and development actions required by the VCAA in 
support of those claims and then reconsidered them pursuant 
to the VCAA.  

First, the Board notes that the RO notified the veteran of 
the information needed to substantiate his rating claims and 
explained to him who was responsible for obtaining such 
information.  For instance, in rating decisions dated October 
1999 and April 2000, letters notifying the veteran of those 
decisions, a statement of the case issued in June 2000, and 
supplemental statements of the case issued in August 2002 and 
March 2003, the RO informed the veteran of the reasons for 
which his claims had been denied, the evidence it had 
obtained and considered in support of those claims, and the 
evidence the veteran still needed to submit to substantiate 
those claims, including medical evidence showing that his 
scars were disabling, causing limited motion or tenderness, 
or deep, covering an extensive area, or superficial and 
unstable or painful.  As well, the RO notified the veteran of 
all regulations pertinent to his claim, including those 
involving VA's duties to notify and assist, and both the old 
and revised criteria for rating scars.  

The RO has also provided the veteran an opportunity to submit 
additional evidence and to present additional argument in 
support of his claims throughout this appeal.  In the 
supplemental statement of the case issued in August 2002, the 
RO included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and, VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  After 
issuance of the supplemental statement of the case in March 
2003, the veteran was afforded opportunity to submit 
additional evidence and argument in support of his claims, to 
include before the undersigned at a hearing held in June 
2003.  And, at the time he was notified of certification of 
his appeal to the Board he was further advised as to the 
procedures for submitting additional evidence and argument 
directly to the Board.  

In addition, in letters dated February 2000 and April 2000, 
the RO informed the veteran that it had requested his medical 
records from VA treatment providers and asked the veteran to 
contact all private providers for all other pertinent 
treatment records.  The RO indicated that if the veteran 
signed the enclosed forms authorizing the release of his 
private medical records, VA could obtain those records in 
support of the veteran's claims.  The RO also indicated, 
however, that it was ultimately the veteran's responsibility 
to submit evidence in support of his claims.  The veteran has 
not, to date, submitted or identified evidence tending to 
show that his scars on the left arm and abdomen are, in fact, 
symptomatic.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including treatment records from the VA 
Medical Centers in Roseburg and Portland, a VA outpatient 
clinic in Eugene, a private physician and a private 
chiropractor.  The Board notes that the veteran has more 
recently identified receipt of chiropractic treatment and/or 
treatment relevant to orthopedic problems.  Those records are 
not, however, relevant to the veteran's scarring, and, 
moreover, the veteran has consistently reported that his 
scars on the left arm and abdomen are asymptomatic, the same 
conclusion reached by the medical evidence of record.  The RO 
has, in any case, developed the medical evidence to the 
extent necessary to decide equitably the veteran's claims.  
Specifically, in March 2000 and March 2001, the RO afforded 
the veteran VA scars and muscles examinations, during which 
examiners addressed the severity of the disabilities at issue 
in this appeal.  Again, the Board emphasizes the lack of any 
argument from the veteran as to disabling residuals 
associated with the scars in question.  As such additional 
development, to include any additional examinations, are not 
needed.  

Finally, the Board emphasizes that any prior negative 
decisions issued by the RO have not been relied on by the 
Board.  Rather, the Board's decisions herein are based on a 
complete review of the evidentiary record, to include all 
medical evidence, favorable and unfavorable, and the 
veteran's oral and written testimony.  

In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claims, that further notice or 
development would serve no useful purpose and that therefore 
the decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In this case, the RO initially evaluated the veteran's left 
arm and abdomen disabilities as noncompensably disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Thereafter, effective August 30, 2002, the criteria for 
rating skin disabilities, which include scars evaluated under 
Diagnostic Code 7805, were amended.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33,422 (2000).

In a supplemental statement of the case issued in March 2002, 
the RO cited the amended regulations and considered the 
veteran's claims for higher initial evaluations pursuant to 
both the former and revised criteria.  

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The 10 percent evaluation was 
to be assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 
7804, Note (2001).  Under Diagnostic Code 7805, other types 
of scars were to be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2003).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2003).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2003).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2003).  

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2003).  

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).  

III.  Analysis

In June 1969, during active service, the veteran sustained 
multiple fragment wounds to the left abdominal wall, left 
forearm, left wrist and left thigh.  These wounds 
necessitated inpatient treatment, including debridement, but 
did not result in any damage to the nerves or arteries.  On 
separation examination, conducted in May 1970, an examiner 
noted the presence of scars on the abdomen, left arm and left 
thigh, without note of other residuals.

Since his discharge from active service the veteran has not 
sought treatment for complaints associated with the scars on 
his left arm, left thigh and abdomen.  

During a VA muscles examination conducted in May 1999, the 
veteran reported that all of his in-service wounds were 
superficial, causing no fractures or intra-abdominal 
injuries.  He also reported that the left arm and abdominal 
wounds were asymptomatic, without swelling, tenderness, loss 
of sensation, drainage, or erythematous skin changes.  The 
May 1999 VA examiner confirmed the presence of a one-by-one 
centimeter round scar on the posterior and lateral left arm 
and described such as nontender, not erythematous, not 
thickened, and not affixed to any underlying structures.  The 
examiner also confirmed the presence of a three-centimeter, 
well-healed scar in the left lower abdomen, just adjacent to 
the midline.  The examiner noted that scar to be non tender 
and not affixed to any underlying structures.  The diagnostic 
conclusion was asymptomatic shrapnel wounds to the left arm 
and lower abdomen.

During a VA PTSD examination conducted the next month, in 
June 1999, the VA examiner, a psychiatrist, asked to see the 
veteran's wounds and characterized the abdominal scar as 
modest.  

The veteran underwent a VA scars examination in March 2000, 
during which he initially reported that he had no pain 
associated with his left arm and abdomen scars.  

The examiner noted no tenderness or adherence due to scarring 
and cited to the largest scar as being four and a half by 
three centimeters in size.  The scars were described as 
normal in color and texture with no skin breakdown or 
ulceration, and no inflammation, edema, keloid formation, or 
disfigurement.  

During a VA muscles examination conducted in March 2001, the 
examiner noted multiple shallow scars in the suprapubic and 
left forearm regions, which were not tender, adherent, or 
depressed, had soft texture with no evidence of skin 
breakdown or ulceration, no significant underlying tissue 
loss, normal color and no inflammation, edema, keloid 
formation, or disfigurement, and caused no functional 
limitation.  The conclusion was post-traumatic scar tissue of 
the lower abdomen and left forearm with no functional impact 
or disfigurement.

Thus, the competent evidence of record establishes that since 
the veteran was discharged from service he has not required 
treatment for residuals of wounds to his left arm and 
abdomen.  The sole residual of each of these disabilities is 
scar tissue that is asymptomatic, has no functional impact 
and causes no disfigurement.  During multiple VA examinations 
conducted since 1999, the veteran himself reported that these 
scars were asymptomatic and examiners noted no associated 
abnormalities.  Examiners also noted no other symptomatology 
attributable to the veteran's in-service left arm and abdomen 
shrapnel wounds.  

Based on these facts, the Board concludes that neither the 
former nor the revised criteria for a compensable evaluation 
under the diagnostic codes governing the evaluation of scars 
have been met.  Rather, consistent with assignment of 
noncompensable ratings, scars on the left arm and on the 
abdomen have been shown to be superficial, without evidence 
that such are poorly nourished with repeated ulceration; 
tender and painful on objective demonstration; or,  unstable.  
No medical professional has indicated that they limit the 
function of the veteran's left arm or abdomen, including with 
regard to motion.  Nor is there any suggestion that such 
scars are deep (associated with underlying soft tissue 
damage), or large enough to cover an area or areas of at 
least 144 square inches.  In sum, both the medical evidence 
and the veteran's own reports show no more than asymptomatic 
scarring of the left arm and abdomen.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against these claims and that doctrine is not applicable.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1)(2003).  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the disabilities at issue in this appeal.  The 
veteran does not allege, and the evidence does not establish, 
that his abdominal or left arm scar, alone, causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  The evidence also does not 
establish that either of these disabilities necessitates 
frequent periods of hospitalization.  In fact, as noted in 
the analysis above, it shows that the veteran has never been 
hospitalized for complications related to his abdomen or left 
arm scars.  As such, the Board finds that the veteran's 
claims for higher initial evaluations do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards and extraschedular referral is not warranted. 


ORDER

An initial compensable evaluation for residuals of a shell 
fragment wound to the left arm is denied.  

An initial compensable evaluation for residuals of a shell 
fragment wound to the abdomen is denied.  


REMAND

A review of the claims file reflects that VA has not yet 
satisfied its duties to notify and assist the veteran in 
developing his service connection claims or his claims of 
entitlement to higher ratings for PTSD and residuals of a 
shell fragment wound to the left thigh.  

First, there is relevant medical evidence that is outstanding 
and needs to be secured.  During a hearing held at the RO 
before the undersigned Veterans Law Judge in June 2003, the 
veteran testified that he had recently sought medical 
treatment for his back and hips by his private chiropractor 
and had an appointment to see his primary care provider at 
the VA outpatient clinic in Eugene.  Consistent with the 
VCAA, VA should attempt to secure and associate these records 
for consideration in connection with the claims remanded 
herein.

Additionally, while this appeal was pending, the veteran 
indicated that his in-service shrapnel wounds necessitated 
three months of hospitalization in Japan.  At present, 
however, the service medical records do no include records of 
this hospitalization.  Inasmuch as such records are 
potentially pertinent to a determination as to the etiology 
of back, hip, and lower extremity pathology, VA should 
attempt to secure and associate them with the claims file.  

Second, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  

The veteran asserts that he has developed disability of his 
spine, hips and right lower extremity either as a direct 
result of or due to aggravation by his service-connected left 
thigh disability.  The veteran has also reported symptoms 
such as weakness, numbness, pain and shortening in his left 
lower extremity and requests an increase based on such 
symptomatology.  The medical evidence of record speaking to 
these disabilities lacks clarity and/or is based on an 
incomplete review of the veteran's medical history such that 
it is an insufficient basis for an appellate determination as 
to the nature and etiology of the claimed disabilities.  

Also, the RO last evaluated the veteran's PTSD in March 2001.  
The veteran asserts that his PTSD has worsened, now causing 
total social and industrial impairment in and of itself.  

Thus, examinations of the veteran's spine, hips, and lower 
extremities, as well as a psychiatric examination, are 
necessary.  

Third, in a written statement received at the RO in August 
2002, the veteran raised a claim of entitlement to service 
connection for a skin disorder, including chloracne.  In a 
rating decision dated October 2002, the RO determined that 
the veteran was not entitled to service connection for 
chloracne, and, in the June 2003 statement of the case issued 
by a Decision Review Officer, adjudicated the matter based on 
consideration of skin disabilities to include chloracne.  The 
RO has now certified the issue for appeal but has not yet 
provided the veteran's representative an opportunity to 
submit a VA Form 646 (Statement of Accredited Representation 
in Appealed Case) or other final written statement in support 
of that claim.  VA should provide the representative such an 
opportunity on remand. 

For the above reasons, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated his spine, hip, right 
and left lower extremities, skin and 
psychiatric complaints since active 
service and whose records are not already 
in the claims file.  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, VA should 
request, obtain and associate with the 
claims file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers, including those 
from the hospital in Japan, where the 
veteran claims to have received treatment 
for his in-service shrapnel wounds, 
G. Blanchfill, D.C., the veteran's 
private chiropractor, and, his primary 
care physician at the VA outpatient 
clinic in Eugene.  If any pertinent 
records are unavailable, VA should notify 
the veteran and document this fact in the 
record.  

3.  VA should afford the veteran a VA 
orthopedic examination, if possible by an 
examiner other than H. Nicholas, M.D.  
The RO should notify the veteran that if 
he does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claims.  The purpose 
of this examination is to determine the 
existence and etiology of any spine, hip, 
and right and left lower extremity 
disabilities.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review, to include of the service medical 
records.  

The examiner is requested to: 

(1)	Record all current complaints and 
pertinent clinical findings associated 
with the veteran's spine, hip, left and 
right leg/knee complaints; 

(2)	Diagnose all spine, hip, left and 
right leg/knee disorders shown to exist; 
and, 

(3)	With regard to each disorder, opine 
whether it is at least as likely as not 
related to service-connected residuals of 
a shell fragment wound to the left thigh, 
or otherwise related to the veteran's 
active service.  

The examiner is specifically 
requested to reconcile findings in the 
veteran's medical history as to the 
presence and degree, or absence of, any 
functional impairment residual to a shell 
fragment wound to the left thigh.  In 
such discussion the examiner is requested 
to include findings and conclusions 
relevant to whether the veteran's left 
thigh scarring is symptomatic, and also 
to address the presence and degree or 
absence of adherence, numbness, nerve 
involvement, muscle wasting/atrophy, 
weakness, fatigue, joint involvement, 
arthritis, a shortening of the extremity 
as compared to the right, and/or any 
limitation of limitation of the left 
lower extremity.  For all noted left 
lower extremity pathology, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
related to the service-connected shell 
fragment wound.  

The examiner should provide a detailed 
rationale, with specific references to 
the record, for all conclusions reached.  

4.  VA should afford the veteran a VA 
examination of his service-connected 
PTSD.  The RO should notify the veteran 
that if he does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim.  The purpose 
of this examination is to determine the 
severity of the veteran's PTSD.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
service-connected PTSD; (2) opine whether 
the veteran's PTSD symptomatology causes 
total social and industrial impairment, 
to include comment as to the nature of 
any symptoms precluding employment.  If 
determined totally disabling, the 
examiner is requested, insofar as is 
possible, to comment as to the 
approximate date on which the veteran's 
PTSD became totally disabling.  The 
examiner should provide a detailed 
rationale, with specific references to 
the record, for his opinion.  



5.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West 2002), consistent with all 
governing legal authority, to include 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App., Jan. 13, 2004).  Such action 
should, in any case, include informing 
the veteran of the evidence needed to 
support his claims and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.

6.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the claims that have been 
remanded based on a consideration of all 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto, to include the opportunity to 
submit any informal presentation or a 
Form 646 relevant to any issue, before 
the case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).
 


The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. DALEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, Diagnostic Code 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



